Citation Nr: 1704852	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-18 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran, T.L., P.B., & J.C.


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that, in pertinent part, denied a rating in excess of 50 percent for the Veteran's service-connected PTSD.  

In December 2013, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was previously before the Board in August 2014. At that time, the Board remanded this appeal so that the RO could attempt to develop further evidence regarding the Veteran's claims for PTSD and TDIU. This appeal has now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, the Board remanded this case in order to (1) provide the Veteran with a new VA examination based on testimony at the DRO Hearing that his PTSD symptoms had increased in severity since the passing of his wife in November 2013; (2) obtain treatment records from the Vet Center and a private physician, Dr. D.B.; and (3) update the claims file to include any VA treatment records that were not of record at the time of the remand. Although the RO attempted to perform this development, it appears it was not able to be fully completed due to an error with the Veteran's address.  

Specifically, VA treatment records indicate that the Veteran moved and provided his local VA medical center (VAMC) with his new address in November 2015. The record does not indicate that he updated his address with the RO. However, VA is constructively in possession of VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). Some correspondence that was critical to the development required by the August 2014 Board Remand was sent to the Veteran's old address, including a March 2016 letter requesting the Veteran to provide VA authorization to obtain medical records from the Vet Center and Dr. D.B. During the remand period, the fact that VA was sending correspondence to an old address was discovered. However, VA did not send a copy of the letter requesting permission to obtain records from the Vet Center or Dr. D.B. to the Veteran's new address. 

Similarly, in accordance with the August 2014 Board remand, the Veteran was scheduled for two VA examinations, both in June 2016.  The Veteran did not attend either examination.  However, the record reflects that notice for both June 2016 VA examinations was likely addressed to his old address.  Consequently, another remand is required to ensure that the Veteran has an opportunity to submit the requested information in order to complete the development required by the August 2014 Board Remand, and to ensure that he receives proper notice of any scheduled VA examination.

Finally, since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record. See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records pertaining to the Veteran that are not already of record.

2. Contact the Veteran and request that he provide or authorize the release of records from the Vet Center and Dr. D.B. as well as any other records, not already of record, that are relevant to the claims.

All attempts to secure the above-referenced evidence must be documented in the claims file. If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure those records or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e). The Veteran must then be given an opportunity to respond.

3. After completion of the above, schedule the Veteran for a VA examination to assess the severity of his service-connected PTSD. The Veteran must be notified in writing that he is being scheduled for an examination and of the potential consequences that may result from his failure to attend a VA examination pursuant to 38 C.F.R. § 3.655(b).

The examiner must review the claims file and must note that review in the report. All indicated tests should be performed and all findings reported in detail. The examiner should also indicate the impairment that results from the Veteran's service-connected PTSD in terms of occupational functioning and daily activities.

The examiner should provide a complete rationale for all conclusions reached.

4. Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated. Then readjudicate the claim on appeal. If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




